UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_________________________________
                                  )
                                  )
UNITED STATES OF AMERICA          )
                                  )
           v.                     )  Criminal No. 14-CR-0095 (KBJ)
                                  )
ANTHONY TURNER and                )
LARISSA JONES,                    )
                                  )
                 Defendants.      )
                                  )
_________________________________ )

                       MEMORADUM OPINION AND ORDER

      Before this Court at present are (1) Defendant Anthony Turner’s [27] Motion to

Suppress Tangible Evidence (“Def.’s Mot. to Suppress”), which Defendant Larissa

Jones subsequently adopted (see ECF No. 30 (Motion to Adopt Any Applicable Co-

Defendant Motions)), and (2) Defendant Turner’s [39] Motion for an Evidentiary

Hearing Based on Franks v. Delaware violations (“Def.’s Mot. for Franks Hearing”).

At a status conference held on October 2, 2014, counsel for Defendant Turner asked

this Court to consider these motions together; the instant memorandum opinion and

order responds to that request.

      After consideration of Defendant Turner’s motion to suppress and motion for a

Franks hearing, along with the Government’s Oppositions (see ECF Nos. 28 and 50),

this Court concludes that the information in the search warrant affidavit in this case

provided a substantial basis for the belief that probable cause existed, and Defendant

Turner has failed to demonstrate that the affidavit contained any false statements or

material omissions. Consequently, Defendant Turner’s motions for suppression of

tangible evidence and for a Franks hearing are DENIED.
    I.   THE SEARCH WARRANT AFFIDAVIT

         Defendant Turner’s argument in support of suppression and/or a Franks hearing

turns entirely on his belief that the affidavit that law enforcement submitted in support

of the application for a warrant to search 2300 Good Hope Road, Apartment #226 was

defective. 1 A D.C. Superior Court Judge reviewed the search warrant affidavit at issue,

which AUSA Rhonda Redwood and affiant Officer Herbert LeBoo of the Metropolitan

Police Department submitted on April 9, 2014.

         As relevant here, the search warrant affidavit makes the following general

statements about the affiant’s source of information and basis of knowledge: (1) Officer

LeBoo had met with a confidential informant the day that Officer LeBoo swore the

search warrant affidavit; (2) Officer LeBoo has worked with this particular informant

for three years; (3) the information that Officer LeBoo has received from this informant

“has always been detailed, exact, and reliable;” and (4) Officer LeBoo believes that this

informant is “knowledgeable, truthful, and forthcoming.” (See Search Warrant

Affidavit, Ex. 1 to Govt. Opp. Re: Suppression, ECF No. 28-1.) In addition, the search

warrant affidavit makes several specific assertions about the information that led Office

LeBoo to believe that there was contraband inside 2300 Good Hope Road, Apartment

#226: first, that at some point in the 36 hours preceding the search warrant application,

the informant had met a person named Anthony at that apartment; second, that the

informant knew Anthony lived at that address; third, that the informant saw that

Anthony had a large quantity of heroin, crack cocaine, and marijuana in the apartment,

and the informant had watched Anthony packaging the marijuana with Ziploc bags and



1
 2300 Good Hope Road, Apartment #226 was the apartment in which Defendants Turner and Jones
resided and was the location in which the police found the illegal drugs, gun, and ammunition that are
the subject of the instant prosecution.

                                                   2
a digital scale; and fourth, that the informant identified Defendant Anthony Turner as

the “Anthony” he knew based on a photograph. (Id.)

       The gravamen of Defendant’s suppression argument is that this search warrant

affidavit nevertheless “was insufficient to establish a ‘substantial basis’ for probable

cause [because the affidavit] lacked specific information regarding any alleged illegal

activity that occurred inside of [the residence]” insofar as it “is devoid of any

information concerning on what date(s), at what time(s) and under what circumstances

the [confidential informant] allegedly made its observations.” (Def.’s Mot. to Suppress

at 4-5 (emphasis added).) Defendant Turner also takes issue with the fact that Officer

LeBoo did not personally observe illegal activity in Defendants’ apartment, and instead

relied on the information provided to him by an informant. (See Def.’s Mot. to

Suppress at 4-5; Def.’s Mot. for Franks Hearing at 6-7.) Additionally, Defendant

Turner complains that the search warrant affidavit does not explain why Officer LeBoo

believed that the confidential informant was credible, nor does it offer independent

evidence that corroborates the informant’s statements—information that, according to

Defendant Turner, the judicial officer needed to have in order to verify or corroborate

the informant’s statements prior to issuing the warrant. (See Def.’s Mot. to Suppress at

5; Def.’s Mot. for Franks Hearing at 6-8.)

       Ultimately, as a result of these alleged defects, Defendant Turner argues that

“the search warrant was erroneously issued” and that “the evidence seized pursuant to

the warrant, and all fruits thereof, must be suppressed.” (See Def.’s Mot. to Suppress at

6.) In the alternative, Defendant Turner argues that he is entitled to a Franks hearing to

challenge the search warrant affidavit because “Officer LeBoo was fully aware of the

specific information that should have been included in the affidavit” and “[b]y omitting



                                             3
these relevant facts, Officer LeBoo recklessly disregarded his obligation to fully

provide truthful information in his affidavit.” (Def.’s Mot. for Franks Hearing at 6.)

II.    ANALYSIS

       This Court notes at the outset that challenges to the sufficiency of the evidence

underlying the issuance of a search warrant are disfavored. See, e.g., U.S. v. Ventresca,

380 U.S. 102, 109 (1965) (“Although in a particular case it may not be easy to

determine when an affidavit demonstrates the existence of probable cause, the

resolution of doubtful or marginal cases in this area should be largely determined by the

preference to be accorded to warrants.”). Moreover, “[i]n reviewing a warrant

application, ‘the task of the issuing magistrate is simply to make a practical, common-

sense determination’ of whether probable cause exists. In turn, ‘the duty of the

reviewing court is simply to ensure that the magistrate had a substantial basis for . . .

concluding that probable cause existed.’ ” United States v. Nozette, 692 F. Supp. 2d

110, 111 (D.D.C. 2010) (quoting Illinois v. Gates, 462 U.S. 213, 238-39 (1983)). “To

demonstrate probable cause to search premises, an affidavit must set forth facts

sufficient to induce a reasonably prudent person to believe that a search thereof will

uncover evidence of a crime.” United States v. Burroughs, 882 F. Supp. 2d 113, 118

(D.D.C. 2012) (quoting United States v. Laws, 808 F.2d 92, 94 (D.C. Cir. 1986)

(internal quotation marks omitted)).

       This Court rejects Defendant Turner’s argument that the affidavit in support of

the search warrant at issue here was deficient, for several reasons. First, contrary to

Defendant Turner’s contentions, there is no legal requirement that a police officer recite

every fact that he knows in a search warrant affidavit, so long as what he does say is

sufficient to support a judicial officer’s finding of probable cause. See Ogden v. D.C.,

861 F.2d 303, 303 (D.C. Cir. 1988) (“An affidavit must be more than wholly

                                             4
conclusory, but it need only provide the magistrate with a substantial basis for

concluding that probable cause exists; it need not present all the relevant information

known to the police at the time.”). In other words, “[t]he Fourth Amendment . . . does

not set forth some general ‘particularity requirement.’ It specifies only two matters that

must be ‘particularly described’ in the warrant: ‘the place to be searched’ and ‘the

persons or things to be seized.’ ” United States v. Grubbs, 547 U.S. 90, 97 (2006).

       Second, there is no legal requirement that the police officer who swears a search

warrant affidavit have personally observed the events and items that he describes in the

affidavit. See McCray v. Illinois, 386 U.S. 300, 311 (1967) (“An affidavit may be

based on hearsay information and need not reflect the direct personal observations of

the affiant, so long as the magistrate is informed of some of the underlying

circumstances supporting the affiant’s conclusions and his belief that any informant

involved whose identity need not be disclosed was credible or his information reliable.”

(internal quotation marks and citations omitted)). Thus, police officers are entitled to

rely on the statements of confidential informants. See, e.g., Franks v. Delaware, 438

U.S. 154, 164-65 (1978) (stressing that “probable cause may be founded upon hearsay

and upon information received from informants[.]”); United States v. Harris, 403 U.S.

573, 584-85 (1971) (“It will not do to say that warrants may not issue on

uncorroborated hearsay. . . . Nor it is especially significant that neither the name nor the

person of the informant was produced before the magistrate.”).

       Third, where a search warrant affiant does, in fact, rely on a confidential

informant, there is no legal requirement that a judicial officer independently evaluate

the informant’s credibility. The affiant need only provide the judge with “some of the

underlying circumstances from which the informant concluded that the narcotics were

where he claimed they were, and some of the underlying circumstances from which the

                                             5
officer concluded that the informant, whose identity need not be disclosed, was credible

or his information reliable.” Aguilar v. State of Tex., 378 U.S. 108, 114 (1964)

(internal quotation marks and citations omitted); see also United States v. Dowe, 478 F.

Supp. 1058, 1060 (D.D.C. 1979) (“Although the affidavit was based in part on

information provided by a government informant, that informant’s reliability was

established by corroboration of information that he had provided police on prior

occasions. The informant had obtained the information in a reliable manner, namely

first hand through a controlled purchase of narcotics.”). Put another way, the judge is

entitled to rely on the officer’s beliefs about the reliability of the informant.

       Fourth, and finally, there is no basis whatsoever for drawing any conclusion that

the information provided in search warrant affidavit at issue here was insufficient to

support probable cause. In cases in which courts have found search warrant affidavits

to be lacking, such affidavits clearly “failed to link the suspect to the location to be

searched, [or] failed to explain why the affiant believed evidence of criminal activity

would be found at the location, [or] failed to explain why evidence would be present

long after officers received relevant information to support the affidavit.” United States

v. Savoy, 889 F. Supp. 2d 78, 90 (D.D.C. 2012) (addressing search warrant affidavits so

lacking in indicia of probable cause as to render official reliance on that affidavit

unreasonable); see also, e.g., Schoeneman v. United States, 317 F.2d 173 (D.C. Cir.

1963) (finding a lack of probable cause on the date the search warrant was issued

because of the “great delay” of 107 days in between the observations of criminal

activity at issue and the application for a warrant); United States v. Hopkins, 128 F.

Supp. 2d 1, 7 (D.D.C. 2000) (finding a lack of probable cause to search suspects’ home

for “illegal guns and related accessories” where the officer represented only that

suspects had been “arrested for gun violations twice in fifteen months”). Such deficient

                                              6
affidavits bear no resemblance to the sworn statement that Officer LeBoo presented in

this case. As explained above, the information in the affidavit challenged here—that a

reliable confidential informant had been to 2300 Good Hope Road, Apartment #226 at

some point within the last day and a half and, while there, had seen Defendant Turner in

possession of large quantity of various illegal drugs and in the process of packaging

certain drugs for sale—is manifestly sufficient to give rise to a reasonable belief that

police officers would find illegal drugs at 2300 Good Hope Road, Apartment #226.

III.   CONCLUSION

       In sum, Defendant Turner’s challenge to Officer LeBoo’s search warrant

affidavit is meritless. If Defendant has some evidence that indicates that Officer LeBoo

was being deceitful or reckless when he said that he had worked with the confidential

informant in the past and the informant had previously provided accurate and reliable

information, then Defendant might have some basis for challenging the affidavit or

seeking a Franks hearing. See United States v. Ali, 870 F. Supp. 2d 10, 27 (D.D.C.

2012) (“[A] defendant seeking to obtain a Franks hearing must show that (1) the

affidavit contained false statements or omitted certain facts; (2) the false statements or

omitted facts were material to the finding of probable cause; and (3) the false

statements or omissions were made knowingly and intentionally, or with reckless

disregard for the truth.”). But in the absence of such evidence, and armed only with the

bald statement that a criminal defendant is somehow entitled to specific details about

the criminal investigation that led to the issuance of a search warrant, Defendant Turner

cannot sustain his burden of establishing that a Franks hearing is necessary, nor is he

entitled to suppression of the evidence that law enforcement officers found at his

residence. Consequently, it is hereby



                                             7
      ORDERED that Defendant Turner’s [27] Motion to Suppress Tangible Evidence

and [39] Motion for an Evidentiary Hearing are DENIED.



Date: November 14, 2014                     Ketanji Brown Jackson u
                                            KETANJI BROWN JACKSON
                                            United States District Judge




                                        8